Citation Nr: 0630935	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  01-06 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include conversion disorder, claimed 
as a residual of an in-service brain concussion.

2.  Entitlement to an increased (compensable) rating for 
residuals of a brain concussion.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1963 to 
February 1965.

This appeal to the Board of Veterans' Appeals (Board) arises, 
in part, from an October 2000 RO rating action that continued 
a noncompensable (0 percent disabling) rating for residuals 
of a brain concussion.  The appellant filed a Notice of 
Disagreement (NOD) in May 2001, and the RO issued a Statement 
of the Case (SOC) in July 2001.  The appellant filed a VA 
Form 21-4138 (Statement in Support of Claim) in June 2002 
that the Board has accepted as a substantive appeal on the 
issue of entitlement to compensable rating for service-
connected residuals of a brain concussion.

The related issue of service connection for a conversion 
disorder comes before the Board on appeal from a Supplemental 
SOC (SSOC) in May 2002 in which the RO denied service 
connection for a conversion disorder, claimed as secondary to 
the service-connected brain concussion.  The Board has 
accepted the appellant's June 2002 VA Form 21-4138 as an NOD 
on this issue.  In April 2004, the appellant filed a letter 
accepted as a substantive appeal on the issue of service 
connection for a conversion disorder.

The Board remanded both issues to the RO for further 
development in September 2004.  In November 2005, the 
appellant testified during a hearing before the RO's Decision 
Review Officer (DRO); a transcript of that hearing is of 
record.

  After accomplishing further action, the RO continued the 
denial of each claim (as reflected in a March 2006 SSOC), and 
returned these matters to the Board for further appellate 
consideration.  

The Board's decision on the claim for service connection for 
an acquired psychiatric disorder, to include conversion 
disorder, is set forth below.  The claim for a higher rating 
for r residuals of a brain concussion is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Although the appellant has been diagnosed acquired 
psychiatric disorders, to include conversion disorder and 
depression, the most persuasive medical opinion on the 
question of medical etiology  states that it is less likely 
than not that the appellant currently has an acquired 
psychiatric disability that is medically related to injury or 
disease during medical service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include conversion disorder, claimed 
as a residual of in-service brain concussion, are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue of service connection for an acquired 
psychiatric disorder, to include conversion disorder, has 
been accomplished.

The RO sent the appellant a post-remand letter in September 
2005 informing him that to support a claim for service-
connected compensation benefits, the evidence must show the 
following: an injury in military service or a disease that 
began in or was made worse during military service, or an 
event during military service that caused an injury or 
disease; the existence of a current physical or mental 
disability, as shown by medical evidence; and, a relationship 
between the current disability and an injury, disease, or 
event in military service.  The appellant was provided an 
opportunity to respond prior to the RO's readjudication of 
the claim in March 2006.  Accordingly, the  Board finds that 
the appellant has received sufficient notice of the 
information and evidence needed to support the claim for 
service connection, and that he has been afforded ample 
opportunity to submit such information and evidence. 

The Board's remand of September 2004 found that previous 
notice did not completely satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In response to the remand, the RO 
sent the appellant a notice letter in September 2005 that the 
Board finds to be sufficient under the VCAA.  The September 
2005 letter advised the appellant of all the evidence of 
record to date, of the evidence that VA is responsible to 
obtain on behalf of a claimant (relevant records held by any 
Federal agency, and medical examination if necessary to 
decide a claim), and the evidence that VA would make 
reasonable efforts to obtain on behalf of a claimant 
(relevant records not held by a Federal agency, such as 
private medical records and employment records).  The letter 
also asked the appellant to identify and provide the 
necessary releases for any medical providers from whom he 
wished VA to obtain additional evidence for consideration.  
The September 2005 letter specifically advised the appellant, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met with respect to the matter herein decided.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that any lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).   

The Board finds that, with respect to the matter herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.  
As indicated above, the appellant has been notified of what 
is needed to substantiate his claims, and has been afforded 
numerous opportunities to present information and/or evidence 
in support of his claims.  As a result of RO development and 
the Board's remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the issues on appeal.  After the 
post-remand notice letter in September 2005-which 
substantially completed VA's notice requirements in this 
case-the appellant had ample opportunity to submit 
information and/or evidence before the RO's last adjudication 
of the claim in March 2006 (as reflected in the SSOC).  
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant informed the RO of the existence of any evidence-
in addition to that noted below-that needs to be obtained 
prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The record shows that the RO sent the appellant a follow-up 
letter in May 2006 that notified him of the criteria for 
degree of disability or effective date of rating.  In any 
case, because the Board's decision herein denies service 
connection for the claimed disability, no disability rating 
or effective date is being assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim herein 
decided.  In this case, the RO has obtained the appellant's 
service medical records, VA treatment record, and records 
from those private medical entities that the appellant 
identified as having relevant records requiring development.  
In connection with his claim, the appellant has been afforded 
an examination by a  board of VA psychiatrists, and has 
offered his testimony during a DRO hearing;  the report of 
the examination and the transcript of the hearing are of 
record.   Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for an acquired psychiatric disorder, to include 
conversion disorder.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

The appellant has been granted service connection for 
residuals of a brain concussion (see RO rating decision dated 
in December 1969).   He also seeks service connection for 
conversion disorder as a residual of in-service brain 
concussion.  

The veteran has been diagnosed with acquired psychiatric 
disorders, to include dysthymic disorder, not otherwise 
specified (see VA Mental Health Clinic note dated in July 
2000); dysthymia, not otherwise specified, and depression not 
otherwise specified (see VA-contracted psychiatric 
examination report dated in February 2002); as well as 
conversion disorder and generalized anxiety disorder (see VA-
contracted psychological examination report dated in March 
2002. The question remains, however, as to whether any 
diagnosed acquired psychiatric disability is medically 
related to service.  As the Board noted in its November 2005 
remand, the file contains conflicting medical opinion on the 
issue of whether the appellant's current psychiatric 
manifestations are residuals of his service-connected brain 
concussion, and additional evidence has been associated with 
the file since the Board's remand.  The conflicting opinions 
are discussed below.  

The only opinion supporting nexus is a March 2004 letter 
signed by the appellant's VA psychiatrist (Dr. P.C.) and by 
the appellant's attending VA social worker.  The letter 
states that the appellant had been treated at the VA Mental 
Health Clinic since October 1999 and, in the opinion of both 
signatories, the appellant's depression was a condition that 
was connected to his service-connected disability of 
traumatic brain injury, although a car accident in 1998 was a 
significant stressor that seems to have aggravated the 
appellant's problems with memory and also resulted in 
increased manifestations of depressive symptoms.

The medical opinions arguing against nexus are as follows.  
In an August 2000 neuropsychological evaluation, Dr. D.N.W. 
stated that, given the appellant's post-discharge work 
history (working for Pratt-Whitney for 33 years in a 
supervisory capacity), the appellant apparently had no 
significant long-term effects from his early, mild, in-
service head injury.  In a February 2002 VA-contracted 
psychiatric examination report, Dr. B.I.G. stated that even 
if neuropsychological testing supports the presence of some 
subtle brain damage secondary to trauma [in 1964], and even 
if the employee records [from the appellant's former employer 
Pratt & Whitney] support a history of deteriorated 
functioning after 1998, it would still be very difficult to 
determine if there were any long-term sequelae to the 
accident in 1964.  Thereafter, in a March 2002 VA-contracted 
psychological examination, Dr. M. McC. stated that there is 
no evidence in the material reviewed, or in the interview 
with the appellant, to indicate that the appellant suffered 
significant impairment from his in-service head injury in 
1964; Dr. B.I.G. endorsed this opinion in a March 2002 
addendum to his previous examination report.  

In order to resolve the conflicting medical opinions cited 
above, the Board remanded the case in November 2005 for the 
appellant to be examined by a board of two VA psychiatrists, 
who were to examine the appellant and also examine the entire 
file, and thereafter provide an opinion was to whether it is 
at least as likely as not that the appellant has a current 
acquired psychiatric disability that is medically related to 
injury or disease during active military service, to include 
the in-service brain concussion.  In accordance with the 
remand, the appellant was examined by a board of two VA 
psychiatrists in January 2006.  Based on their review of the 
entire file, and on their examination of the appellant, the 
VA examiners stated an opinion that it is less likely than 
not that any currently diagnosed psychiatric disability is 
medically related to injury or disease during active military 
service.   

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  As 
true with any piece of evidence, the credibility and weight 
to be assigned to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board is obligated to analyze the 
credibility and probative value of all evidence, account for 
the evidence that it finds persuasive or unpersuasive, and 
provide reasons for its rejection of any material evidence 
favorable to the veteran.  Meyer v. Brown, 9 Vet. App. 425 
(1996).  

In this case, for reasons explained below, the Board finds 
that the opinion of the board of  VA psychiatrists-that it 
is less likely than not that the appellant has a psychiatric 
disability related to a disease or injury during active 
military service-is the most probative evidence on the 
question of medical nexus.  

One of the factors for assessing the probative value of a 
medical opinion is the physician's access to the claims file.  
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The board 
of VA psychiatrists had access to the appellant's VA medical 
records and to the claims file, which includes the 
appellant's service medical records and civilian treatment 
reports.  As the appellant's VA attending psychiatrist, Dr. 
P.C. had access to the appellant's VA medical records, but 
there is no indication that he had access to the entire 
claims file, which includes significant private medical 
records and SSA records.  While the Board has given the 
opinion of Dr. P.C. due deference based on Dr. P.C.'s 
familiarity with the appellant borne of extensive clinical 
observation, the Board notes that the Court has expressly 
declined to adopt a rule that accords greater weight to the 
opinion of the veteran's treating physician over a VA or 
other physician.  See Winsett v. West, 11 Vet. App. 420 
(1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

Further, the opinion of Dr. P.C. is essentially a simple one-
sentence statement without any supporting rationale, while 
the opinion of the board of VA psychiatrists includes the 
reasoning underlying that opinion.  In assessing evidence 
such as medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  In fact, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, greater weight may be placed on one 
physician's than another's depending on factors such as the 
reasoning employed by the physicians and whether or not (and 
the extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson, 7 Vet. App. at 40.

Thus, the Board finds that the most persuasive opinion 
evidence on the question of medical nexus weighs against the 
claim.

In addition to the medical evidence addressed above, the 
Board has considered the appellant's assertions in connection 
with the claim herein decided, to include those advanced 
during his November 2005 RO hearing (to the effect he had an 
undiagnosed mental disorder for years that was due to his in-
service brain concussion, and that his motor vehicle accident 
in 1998 aggravated the previously  undiagnosed disorder).  As 
a layperson, the appellant is competent to testify in regard 
to the onset and continuity of symptomatology.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, this claim turns on a medical matter-and, 
as a layperson without the appropriate medical training and 
expertise, the appellant simply is not competent to render a 
probative (persuasive) opinion such a matter.  See Bostain v. 
West, 11 Vet. App; 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App.492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining, however sincerely, on matters requiring 
medical knowledge).  Hence, his assertions regarding the 
relationship between his diagnosed disability and his 
military service have no probative value.  

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder, to 
include conversion disorder, claimed as a residual of in-
service brain concussion, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, to 
include conversion disorder, claimed as a residual of in-
service brain concussion, is denied.




REMAND

Unfortunately, the Board finds that further development 
action is required on issue of increased (compensable) rating 
for service-connected residuals of brain concussion, even 
though such action will further delay an appellate decision 
as to that issue. 

The RO assigned the appellant's current 0 percent rating for 
residuals of brain trauma under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8045 (brain disease due to trauma).  The 
criteria of DC 8045 stipulate that purely subjective 
complaints recognized as symptomatic of brain trauma 
(headaches, dizziness, insomnia, etc) are rated 10 percent, 
but not more, under DC 9304 and that ratings in excess of 10 
percent under DC 9304 are not assignable in the absence of 
multi-infarct dementia associated with brain trauma.

In this case, the appellant had a VA psychiatric examination 
in January 2006 that found no evidence of a psychiatric 
condition medically related to the in-service brain trauma; 
however, the examiners stated that there remains the 
possibility that the appellant has neurological problems, 
including some form of post-concussion syndrome or dementia, 
arising from either his injuries in 1964 or 1998.  Although 
the examiners suggested that the appellant be scheduled for a 
neurological  examination in this regard, a review of the 
claims file does not reflect that any such examination was 
accomplished.  The Board points out that, because a finding 
as to specific neurological residuals of the in-service 
concussion may warrant evaluation of such residuals, and, 
perhaps, assignment of a higher rating, under alternative 
diagnostic criteria, the medical evidence currently of record 
does not provide a sufficient basis for evaluation of the 
claim remaining on appeal.  See 38 U.S.C.A. § 5103A (West 
2002).

Hence, the RO should arrange for the appellant to undergo VA 
examination neurological examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination 
will result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655(b).   Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.   

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to his claim 
for a compensable rating for residuals of a service-connected 
brain trauma.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West  Supp. 2005) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The RO 
should request that the appellant furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman as regards claims for 
increased rating for a service-connected disability, as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.   

Accordingly, this  matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant a 
letter requesting that he provide 
sufficient information, and if necessary, 
signed authorization, to enable it to 
obtain any additional evidence pertaining 
to the claim on appeal.  The RO should 
also invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The RO 
should ensure that its notice to the 
appellant meets the requirements of 
Dingess/Hartman, cited to above, as 
regards claims for increased rating, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the appellant responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the curre4nt procedures set 
forth in 38 C.F.R. § 3.159  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the appellant to 
undergo VA examination by a neurologist 
at an appropriate medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the appellant, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies, to include any 
neuropsychological testing, if warranted, 
should be accomplished (with all results 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Based on the review of the file, 
examination of the appellant, and the 
results of all diagnostics and tests, the 
examiner should specifically indicate 
whether the appellant currently has any 
neurological problems, to include 
dementia, as a result of brain trauma.

With respect to each such diagnosed 
neurological  disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent possibility), that 
the disability is due to the appellant's 
in-service brain trauma (concussion) in 
1964, or more likely due to subsequent 
brain trauma, particularly, any such 
trauma associated with a motor vehicle 
accident in 1998.  If the examiner is 
unable to formulate an opinion in this 
matter without resorting to speculation, 
he or she should clearly so state.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
increased (compensable) rating for 
service-connected residuals of brain 
trauma in light of all pertinent evidence 
and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


